                                          Case 5:16-cv-04955-LHK Document 308 Filed 08/14/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     STEPHEN HADLEY,                                    Case No. 16-CV-04955-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER REFERRING PARTIES TO
                                                                                            PRIVATE MEDIATION
                                  14             v.

                                  15     KELLOGG SALES COMPANY,
                                  16                    Defendant.

                                  17

                                  18          The Court hereby REFERS the parties to private mediation with a deadline of September

                                  19   12, 2019. The parties shall file a joint settlement status update by September 16, 2019.

                                  20          Each side is limited to no more than 3 motions in limine. Each motion in limine and

                                  21   opposition may not exceed 3 pages. No replies will be permitted.

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: August 14, 2019

                                  25                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  26                                                   United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 16-CV-04955-LHK
                                       ORDER REFERRING PARTIES TO PRIVATE MEDIATION
